 

EXHIBIT 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of the 10th day of September 10, 2014, by
and between John Joseph Gonzalez II, residing at              hereinafter
referred to as the “Executive”), and Janel World Trade, Ltd., a Nevada
corporation (hereinafter referred to as the “Company”).

 

Explanatory Statement

 

The Executive owns, directly and indirectly, more than 90% of the equity
interests in Alpha International, LP, a New York limited partnership (“AILP”)
and PCL Transport, LLC, a New Jersey limited liability company (“PCL”; AILP and
PCL are herein referred to collectively as “Alpha”). The Company, the Executive,
Alpha and others entered into an Equity Interest Purchase Agreement dated as of
August 18, 2014 (the “Purchase Agreement”) with respect to the purchase by the
Company and its affiliates of all of the equity interests in each of AILP and
PCL. The Company desires to employ the Executive, and the Executive wishes to
accept such employment, upon the terms and conditions set forth in this
Agreement.

 

NOW THEREFORE, the parties, intending to be legally bound, agree as follows:

 

Agreement

 

1.            Employment.

 

1.1.          Subject to and upon the terms and conditions of this Agreement,
the Company hereby employs, and agrees to continue the employment of, the
Executive during the term hereof, and the Executive hereby accepts such
continued employment in the capacity as Senior Managing Director of the
Company’s Northeast Region which conducts the Company’s freight forwarding
operations in and around the states of New Jersey, New York and Pennsylvania
(the “Northeast Region”). In the performance of his duties, the Executive shall
report to such management personnel as shall be designated from time to time by
the Company’s President or by the Company’s Chief Operating Officer.

 

1.2.          The Executive represents and warrants that he is not bound by any
non-competition, franchise, service, or other agreement which would prohibit or
restrict him from entering into this Agreement or performing any of his
obligations under this Agreement. Any such agreement which would prohibit or
restrict the Executive from entering into this Agreement or performing any of
his obligations hereunder have been duly terminated, and all such prohibitions
or restrictions have lapsed without the other party to any such agreement filing
any action to continue any such prohibitions or restrictions.

 

 

 

 

2.            Duties.

 

2.1.          During the term of his employment with the Company, the Executive
shall be responsible for integrating Alpha’s former business and customers into
the Company and the Company’s operating procedures, and growing and maximizing
the former Alpha business on behalf of the Company. Furthermore, as Senior
Managing Director of the Northeast Region, the Executive shall: (i) be
responsible for the efficient operation and profitability of the Northeast
Region; (ii) subject to the annual budget for the Northeast Region prepared by
the Executive and approved by the President or Board of Directors of the Company
(the “Budget”), have control of the components of the Northeast Region profit
and loss (other than Company corporate allocations); (iii) subject to the
Budget, be in charge of all financial, personnel, and operational elements of
the Northeast Region; (iv) be responsible for adherence to written Company
policies and procedures and written corporate directives as and when issued; (v)
subject to the Budget, have hiring and firing responsibility in accordance with
Company policy and applicable laws; and (vi) be responsible for sales production
and operational efficiency within the Northeast Region. In addition, the
Executive will perform such other duties as may be agreed upon by the Executive
and the President of the Company.

 

2.2.          The Executive agrees to devote his full working time and best
efforts to the performance of his duties for the Company. The Executive shall
perform his duties in accordance with the Company’s policies and standard
operating procedures as they may be in effect from time to time.

 

2.3.          In no event will Executive be required to relocate his residence
from its present location.

 

3.            Term.

 

This Agreement shall be for a term (the “Employment Period”) commencing on the
Closing Date under the Purchase Agreement and terminating on the day prior to
the third anniversary thereof, unless sooner terminated pursuant to the terms
hereof. This Agreement shall thereafter be renewed and extended on its
prevailing terms and conditions for successive one-year terms unless either
party shall, not less than 30 days prior to the expiration of the initial term
or any renewal term, gives written notice to the other of his/her or its
intention not to renew.

 

4.            Compensation.

 

The Company shall pay to the Executive a salary at the rate of $200,000 per
annum, pursuant to such regular pay periods as are adopted by the Company from
time to time (the “Salary”), subject to adjustment as may be approved by the
Company from time to time. The Company shall withhold from Executive’s
compensation all federal, state and local taxes that it may now or may hereafter
be required to withhold.

 

5.            Benefits.

 

5.1.          The Executive shall be entitled to vacation time, holiday time,
sick leave and other leave all in accordance with the Company’s policy with
respect to such matters. The parties understand that such benefits are
beneficial to both the Company and the Executive and will not be abused. The
Executive shall take his vacation at such reasonable time or times as shall be
agreed upon by the Executive and the Company. In no event shall any vacation
time, holiday time, sick leave and other leave for any year accrue to future
years or entitle the Executive to cash compensation for any such time not used.

 

- 2 -

 

 

5.2.          During the term hereof:

 

(i)          The Company shall provide the Executive with such group health
insurance, life insurance and disability insurance benefits as are provided to
other executives of the Company from time to time during the term of this
Agreement in accordance with the Company’s policies with respect to such
matters.

 

(ii)         An automobile payment allowance of $2,000 per month, inclusive of
all insurance, fuel and service expenses for such automobile.

 

(iii)        The Executive shall be promptly reimbursed by the Company upon
presentation of appropriate vouchers for all reasonable business expenses
incurred by the Executive on behalf of the Company consistent with the Company’s
expense, travel and entertainment policies.

 

6.            Stock Options.

 

Concurrent with the execution hereof, the Company and the Executive will enter
into the Stock Option Agreement attached hereto.

 

7.            Non-Disclosure.

 

The Executive shall not at any time during or after the termination of his
employment hereunder make use of or disclose to any person, corporation, or
other entity, for any purpose whatsoever, any trade secrets or other
confidential information concerning the business of the Company and/or any of
its affiliates, and/or their respective finances, pricing, sales and marketing
information, freight forwarding information, and other business information
relating to the terms of any business relationship with any vendor or customer,
nor shall Executive make use of, disclose or make known the names, historical
freight forwarding information or financial terms relating to any customer of
the Company and/or any of its affiliates (collectively referred to as the
“proprietary information”), except to the extent necessary for the performance
of his duties hereunder. For the purposes of this Agreement, trade secrets,
confidential information and proprietary information shall mean information
disclosed to the Executive or known by him as a consequence of his association
with the Company, whether or not pursuant to this Agreement, and not generally
known in the industry, concerning the business, finances, methods, operations,
sales, marketing information, freight forwarding information and information
relating to pricing, vendor lists and customer lists of the Company. The
Executive acknowledges that trade secrets and other items of confidential
information, as they may exist from time to time, are valuable and unique assets
of the Company and that disclosure of any such information would cause
substantial injury to the Company.

 

- 3 -

 

 

8.            Termination.

 

8.1.          The Employment Period and the Executive’s Salary, and any and all
other rights of the Executive under this Agreement or otherwise as an Executive
of the Company will terminate:

 

(i)          upon the expiration of the then-current term without renewal
pursuant to Section 3 hereof;

 

(ii)         upon the death of the Executive;

 

(iii)        upon the disability of the Executive (as defined in Section 8.2
hereof) immediately upon notice from either party to the other; or

 

(iv)        upon termination of the Executive for cause (as defined in Section
8.3 hereof), immediately upon notice from the Company to the Executive, or at
such later time as such notice may specify.

 

8.2.          For purposes of Section 8.1 hereof, the Executive will be deemed
to have a “disability” if, for physical or mental reasons, the Executive is
unable to perform the essential functions of the Executive’s duties under this
Agreement for 90 consecutive days, or 120 non-consecutive days during any
12-month period. The disability of the Executive will be determined by a medical
doctor selected by the Company and the Executive upon the request of either
party by notice to the other. If the Company and the Executive cannot agree on
the selection of a medical doctor, each of them will select a medical doctor and
the two medical doctors will select a third medical doctor who will determine
whether the Executive has a disability. The expenses of each doctor selected by
a party shall be paid by such party, and the expenses of a doctor selected
jointly by the parties or jointly by the two doctors selected by the parties
shall be paid by the Company. The determination of the medical doctor selected
will be binding on both parties. The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section, and the Executive hereby authorizes the
disclosure and release to the Company of such determination and all supporting
medical records. The Company will keep all such medical information
confidential, will not reproduce any such medical information except to the
extent necessary to complete the confidential personnel file of the Executive,
and will promptly return all such records to the Executive or his representative
upon request. If the Executive is not legally competent, the Executive’s legal
guardian or duly authorized attorney-in-fact will act in the Executive’s stead,
under this Section, for the purposes of submitting the Executive to the
examinations, and providing the authorization of disclosure, required under this
Section.

 

- 4 -

 

 

8.3.          For purposes of Section 8.1 hereof, the phrase “for cause” means:
(i) the Executive’s material breach of this Agreement following written notice
by the Company to the Executive of such breach, and the Executive’s failure to
commence the cure of such breach within 10 days following receipt of such notice
and diligent pursuit and cure of such breach within 30 days following receipt of
such notice (which may be extended in the Company’s reasonable discretion if the
Executive is diligently pursuing the cure thereof); (ii) the Executive’s failure
to adhere to any material written Company-wide policy if the Executive has been
given a reasonable opportunity to comply with such policy or to cure his failure
to comply (which reasonable opportunity must be granted during the 20-day period
preceding termination of this Agreement); (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company for the
Executive’s personal benefit or for the benefit of any individual or entity
other than the Company and its affiliates, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Company; (iv) the misappropriation (or attempted misappropriation)
of any of the Company’s funds or property; or (v) the conviction of, the
indictment for (or its procedural equivalent), or the entering of a guilty plea
or plea of no contest with respect to, a felony.

 

8.4.          Effective upon the termination of this Agreement, in lieu of all
other amounts and in settlement and complete release of all claims the Executive
may have against the Company, the Company will pay the Executive only as
follows, in accordance with the Company's policy with respect to such matters:

 

(i)          If this Agreement terminates due to its expiration, the Executive
will be entitled to receive his Salary only through such expiration date.

 

(ii)         If the Company terminates this Agreement for cause, the Executive
will be entitled to receive his Salary only through the date such termination is
effective.

 

(iii)        If this Agreement is terminated by either party as a result of the
Executive’s disability, the Company will pay the Executive his Salary through
the remainder of the calendar month during which such termination is effective.

 

(iv)        If this Agreement is terminated because of the Executive’s death,
the Executive's estate or personal representative will be entitled to receive
his Salary through the remainder of the calendar month during which his death
occurs.

 

The Executive’s accrual of, or participation in Executive benefit plans will
cease at the effective date of the termination of this Agreement, and the
Executive will be entitled to accrued benefits pursuant to such plans only as
provided in such plans and by applicable state and federal laws. The Executive
will not receive, as part of his termination pay pursuant to this Section, any
payment or other compensation for any vacation, holiday, sick leave, or other
leave unused on the date the notice of termination is given under this
Agreement.

 

9.            Covenants of the Executive.

 

9.1.          The Executive is subject to certain restrictive covenants set
forth in Section 13 of the Purchase Agreement.

 

- 5 -

 

 

9.2.          In the event of breach by the Executive of the terms of this
Section, the Company shall be entitled to institute legal proceedings to obtain
damages for such breach, or to enforce the specific performance of this Section
and to enjoin the Executive from any further violation of this Section and to
exercise such remedies cumulatively or in conjunction with all other rights and
remedies provided at law. The Executive acknowledges, however, that the remedies
at law for any breach by any of them of the provisions of this Section may be
inadequate. In addition, in the event the agreements set forth in this Section
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of extending for too great a period of time or by reason of being too
extensive in any other respect, each such agreement shall be interpreted to
extend over the maximum period of time for which it may be enforceable and to
the maximum extent in all other respects as to which it may be enforceable and
enforced as so interpreted, all as determined by such court in such action.

 

10.          Miscellaneous.

 

10.1.          Entire Agreement; Amendment. This Agreement sets forth the entire
agreement between the parties and supersedes all prior agreements between the
parties, whether oral or written, with respect to the subject matter of this
Agreement. No change, addition or amendment shall be made hereto, except by
written agreement signed by all of the parties hereto.

 

10.2.          Severability. If any provision of this Agreement shall be held
invalid and unenforceable, the remainder of this Agreement shall remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall remain in full force and effect in all
other circumstances.

 

10.3.          Notices. All notices, writings and other communications required
or permitted to be given pursuant to this Agreement shall be in writing, and if
such notices are hand-delivered, faxed or e-mailed, return fax or e-mail
acknowledgement requested, to the address set forth below, they shall be deemed
to have been received on the business day so delivered or transmitted; if such
notices are transmitted by overnight courier, to the address set forth below,
they shall be deemed to have been received on the business day following the
date on which so transmitted, provided that any notice, writing or other
communication received after 5:00 p.m., Eastern Time, shall be deemed to have
been received on the next business day:

 

Janel: Janel World Trade, Ltd.   150-14 132nd Avenue   Jamaica, New York  
Attention: William J. Lally   Fax (516) 593-0925   blally@janelgroup.net    
With a copy to: Hillel Tendler, Esquire   Neuberger, Quinn, Gielen, Rubin &
Gibber, P.A.   One South Street, 27th Floor   Baltimore, Maryland  21202   Fax
(410) 951-6038   ht@nqgrg.com

 

- 6 -

 

 

The Executive: Mr. John Joseph Gonzalez II     With a copy to: Jack P. Baron,
Esquire   Lum, Drasco & Positan, LLC   103 Eisenhower Parkway   Roseland, NJ
07068   Fax: (973) 403-9021   jbaron@lumlaw.com

 

10.4.          Benefit. This Agreement shall inure to, and shall be binding
upon, the parties hereto, the successors and assigns of the Company and the
heirs and personal representatives of the Executive. The Executive may not
assign any of his rights or obligations hereunder. The Company may assign its
rights and obligations hereunder to another entity controlling, controlled by,
or under common control with the Company.

 

10.5.          Waiver. The waiver by either party of any breach or violation of
any provision of this Agreement or the failure by any party to take action in
response to the conduct or performance of any party shall not operate or be
construed as a waiver of any subsequent breach, violation, conduct or
performance.

 

10.6.          Governing Law. The internal law of the State of New York shall
govern the construction and validity of this Agreement without regard to
conflicts of law.

 

10.7.          Defined Terms. Except as may otherwise be expressly provided
herein, all capitalized terms have the meanings set forth in the Purchase
Agreement.

 

10.8.          Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one instrument.

 

[signatures appear on next page]

 

- 7 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  The Company:   Janel World Trade, Ltd.       By: /s/ William J. Lally    
William J. Lally     President and Chief Executive Officer       The Executive:
      /s/ John Joseph Gonzalez II   John Joseph Gonzalez II

 



- 8 -

 